RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
Claim status
Claims 1-17 are pending.  No claims are canceled.

Priority
As detailed on the 12/6/2018 filing receipt, this application claims priority to as early as 11/5/2015.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Examiner comment
The following are preliminary comments and are neither objections nor rejections.  
Independent claims should begin with "A..."  Dependent claims should begin with "The..."  Presently the claims lack articles at their beginnings.  Adherence to these practices will aid in organizing the claims and ensuring clear communication.

Requirement for unity of invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group or species is claimed in a national stage application, the requirement for unity of invention is fulfilled only when there is a technical relationship among the group or species of inventions involving one or more of the same or corresponding "special technical features."  The expression “special technical features” means those features defining contributions which each of the claimed groups or species, considered as a whole, makes over the prior art.

The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the groups or species are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

Group restriction
This application contains invention groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The invention groups are:

Group 1, claims 1-16, 
drawn to methods for modelling tissue and

Group 2, claim 17, 
drawn to use of a statistic model.

In a broadest reasonable interpretation of claim 17, the recited "for determining at least one relaxed patient tissue surface topography from an acquired stressed patient tissue surface topography" reads on intended use.
Groups 1 and 2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack a corresponding special technical feature for the following reasons.
The claim 17 recited "statistic model including a set of Gaussian Processes and being defined by a pre-determined model parameter set, the model parameter set including at least one Gaussian Process parameter for each Gaussian Process" is a shared technical feature but is not a special technical feature because the recitation reads on the Gaussian processes of Ebden (pp. 1-6; as cited on the attached "Notice of References Cited" form 892).


Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirement(s) herein must include:
election of a group to be examined, one of Group 1 or 2, as described above, even though the requirement may be traversed (37 CFR 1.143). 

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, applicant must indicate which of the claims are readable on the election.
Should applicant traverse on the ground that the groups or species have unity of invention (37 

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631